ITEMID: 001-88550
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: OWEN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicant, Mr William Owen, is a British national who was born in 1943 and lives in Cheshire. He was represented before the Court by Mr Richard Atkinson, a welfare rights worker in Birkenhead. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 20 March 2001. He claimed widows’ benefits on 4 February 2002 and again on 31 January 2002. His claim was rejected on 13 February 2002 on the ground that he was not entitled to widows’ benefits because he was not a woman. On 8 August 2002 the applicant appealed and the decision was confirmed on 27 March 2003 and again on 27 August 2003. Leave to appeal out of time was rejected on 3 October 2003. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV and Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
